DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. A definition of an adhesive solely by its properties covers all film possessing the parameter ranges according to the claim.  One skilled in the art must resort to trial and error experimentation on arbitrarily selected chemical compositions for the adhesive film to establish whether these layers possess the parameters according to claim 1.  This results in undue burden to one of ordinary skill and shows that the claim is not enabled.

Claims 2 – 12 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on the above rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-171772 in view of Nemoto et al. (USPGPub 2019/0022986 A1)

A machine-generated translation of JP 2017-171772  was cited in the Information Disclosure Statement dated November 20, 2020.  In reciting this rejection, the examiner will cite this translation.

JP 2017-171772 discloses a stretchable adhesive film comprising: a substrate layer comprising an elastomer (Claim 2; Paragraphs 0131 – 0140); and a first adhesive layer provided on one surface of the substrate layer (Claims 1) as in claim 1.  With respect to claim 2, a second adhesive layer on a surface of the substrate layer opposite to the surface contacting the first adhesive layer (Claim 9). Regarding claim 3, the substrate layer has a thickness of greater than or equal to 60 µm and less than or equal to 150 µm (Claim 5). For claim 4, the first adhesive layer has a thickness of greater than or equal to 10 µm and less than or equal to 100 µm (Paragraph 0116). In claim 5, the stretchable adhesive film has a thickness of greater than or equal to 70 µm and less than or equal to 250 µm (Claim 1). With regard to claim 6, the elastomer comprises one or more rubbers selected from styreneNational Stage Entry of PCT/KR2019/006798 Preliminary AmendmentPage 4butadiene rubber (SBR), butadiene rubber (BR), nitrile rubber and ethylene propylene diene monomer rubber (EPDM) (Paragraphs 0127, 0130, 0173). As in claim 8, the first adhesive layer comprises one or more adhesives selected from an acryl- based adhesive, a silicone-based adhesive, a urethane-based adhesive and a rubber-based adhesive (Paragraph 0044 – 0066). With respect to claim 9, the first adhesive layer further comprises one or more agents selected from a crosslinking compound, a dispersant, a photocuring agent, a thermocuring agent, a metal salt and a tackifier (Paragraph 0067, 0079, 0093, 0112). Regarding claim 10, a release film on at least one surface of a surface of the substrate layer opposite to the surface contacting the first adhesive layer

	Nemoto et al. teach an adhesive film (Abstract) using a silicone rubber comprises one or more silicone selected from methyl silicone (MQ), vinyl-methyl-silicone (VMQ), phenyl-vinyl-methyl-silicone (PVMQ) and fluoro-vinyl- methyl-silicone (FVMQ) (Paragraph 0028) for the purpose of having an article that has excellent heat resistance and minimal thermal deterioration (Paragraph 0021).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specific silicone rubber substrate in JP 2017-171772 in order to have an article that has excellent heat resistance and minimal thermal deterioration as taught by Nemoto et al.

With regard to the limitations of “the stretchable adhesive film satisfies Equation 1: [Equation 1] 0.95<a2/al<1 in the Equation 1, al is a stress value of the stretchable adhesive film at X1 under 25±2°C and 50±5% RH; and a2 is a stress value at X1 after evaluating elongation/recovery on the stretchable adhesive film 10,000 times with a 20% strain under 25±2°C and 50±5% RH; wherein X1 is a strain value (%) applied to the stretchable adhesive film; the strain means an elongational strain; and X1 is 20”, although JP 2017-171772  does not explicitly teach the limitations with regard to the stretchable adhesive film, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e. adhesives, substrates, thickness, and the overall product being stretchable). The burden is upon the Applicant to prove otherwise.  MPEP 2112.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
March 21, 2022